Electronically Filed
                                                       Supreme Court
                                                       SCAD-XX-XXXXXXX
                                                       30-JAN-2020
                                                       03:20 PM



                          SCAD-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                vs.

                        STUART ERIC RAGAN,
                            Respondent.


                        ORIGINAL PROCEEDING
                    (ODC Case No. 15-032-9251)

                        ORDER OF SUSPENSION
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of the report and recommendation

filed on September 24, 2019 by the Disciplinary Board of the

Hawai#i Supreme Court and the record in this matter, we find that

the Hearing Officer’s Findings of Fact are supported by the

evidence in the record, and that the violations of the Hawai#i

Rules of Professional Conduct identified by him, based upon those

facts, are correct and supported by the record.     In light of

this, and upon consideration of the record, we therefore adopt

the Board’s recommended discipline.   Therefore,
           IT IS HEREBY ORDERED that Respondent Stuart Eric Ragan

is suspended for one year and one day, effective 30 days after

the entry date of this order, as provided by Rules 2.3(a)(2) and

2.16(c) of the Rules of the Supreme Court of the State of Hawai#i

(RSCH).

           IT IS FURTHER ORDERED that Respondent Ragan shall,

within 10 days after the effective date of his suspension, file

with this court an affidavit that he has fully complied with the

duties of a suspended attorney, as set forth in RSCH Rule

2.16(d).

           IT IS FURTHER ORDERED that Respondent Ragan shall pay

to his former clients the Medeiroses $30,445.00 in restitution,

within 20 days after the entry date of this order.   Respondent

Ragan shall submit proof of payment into the record of this

matter within 10 days after said payment has been made.

           IT IS FURTHER ORDERED that Respondent Ragan shall bear

the costs of the disciplinary proceedings, upon approval by this

court of a timely submitted verified bill of costs from the

Office of Disciplinary Counsel, pursuant to RSCH Rule 2.3(c).

           DATED: Honolulu, Hawai#i, January 30, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson

                                 2